ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Construction and Service Solutions Corp.     )      ASBCA No. 61006
                                             )
Under Contract No. W912QR-13-D-0040          )

APPEARANCES FOR THE APPELLANT:                      Eric A. Prechtel, Esq.
                                                    Lisa A. Markman, Esq.
                                                     Bradley Arant Boult Cummings LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas J. Warren, Esq.
                                                     Acting Engineer Chief Trial Attorney
                                                    Deena G. Braunstein, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Louisville

                                  ORDER OF DISMISSAL

       The appeal has been settled. Accordingly, it is dismissed with prejudice.

       Dated: 4 October 2017



                                                  MICHAEL T. PAUL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61006, Appeal of Construction and
Service Solutions Corp., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals